Title: From Benjamin Franklin to Ferdinand Grand, 14 October 1778
From: Franklin, Benjamin
To: Grand, Rodolphe-Ferdinand


Sir,
Passy, Oct. 14. 1778.
I have considered the Note you put into my Hands, containing a Complaint of the Conduct of Capt. Cunningham in the Revenge Privateer. We have no Desire to justify him in any Irregularities he may have committed. On the contrary we are obliged to our Friends who give us Information of the Misconduct of any of our Cruisers, that we may take the Occasion of representing the same to our Government, and recommending more effectual Provision for suppressing, punishing and preventing such Practices in future. By the Papers I have the Honour to send you enclosed, and which I request you would put into the Hands of his Excellency Count d’Aranda, the Care of the Congress to avoid giving Offence to neutral Powers will appear most evident; first in the Commission given to Privateers, wherein it appears that Sureties are taken of their Owners that nothing shall be done by them “inconsistent with the Usage and Customs of Nations,” and those Sureties are obliged to make good all Damages: Courts of Admiralty are regularly established in every one of the United States for judging of such Matters; to which Courts any Person injured may apply and will certainly find Redress. Secondly, in the Proclamation of Congress, whereby strict Orders are given to all Officers of armed Vessels to pay a sacred Regard to the Rights of neutral Powers and the Usage and Customs of civilized Nations, &ca. and a Declaration made, that if they transgress they shall not be allowed to claim the Protection of the States, but shall suffer such Punishment as by the Usage and Custom of Nations may be inflicted on them. Lastly, in the particular Care taken by Congress to secure the Property of some Subjects of Portugal (a Power that has not been very favourable to us) altho’ no Reclamation had been made. All these will shew that the States give no Countenance to Acts of Piracy; and if Captain Cunningham has been guilty of that Crime he will certainly be punished for it when duely prosecuted: For not only a Regard to Justice in general, but a strong Disposition to cultivate the Friendship of Spain, for whose Sovereign they have the greatest Respect, will induce the Congress to pay great Attention to every Complaint that is properly made and authenticated. I have the Honour to be Sir Your most obedient and most humble Servant
B. Franklin
Mr. F. Grand.
